UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6337



MONTY L. BRISCO, a/k/a Monty Brisco-El,

                                           Petitioner - Appellant,

          versus


MICHAEL J. GAINES; EDWARD F. REILLY, JR.;
CRANSTON J. MITCHELL; JOHN SIMPSON; UNITED
STATES PAROLE COMMISSION; FRED E. FIGUEROA;
GEORGE SNYDER, Warden,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-02022-BO)


Submitted: June 21, 2007                    Decided:    June 28, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monty L. Brisco, Appellant Pro Se. Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Monty L. Brisco, a prisoner in custody under a sentence

imposed by a Superior Court of the District of Columbia, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2241 (2000) petition.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of    a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

              We have independently reviewed the record and conclude

that Brisco has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the acts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                   DISMISSED




                                    - 2 -